Case 9:18-cv-00131-DWM Document 78 Filed 06/25/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

COLUMBIA FALLS ALUMINUM CV 18-131-M—DWM
COMPANY, LLC,
Plaintiff,
ORDER
vs.

ATLANTIC RICHFIELD COMPANY,

Defendant.

 

 

Plaintiff Columbia Falls Aluminum Company, LLC (“CFAC’”) having
moved to seal Exhibit D to its Brief in Opposition to Defendant’s Motion to Stay,!
IT IS ORDERED that the motion (Doc. 77) is GRANTED. See L.R. 5.2.

The Clerk of Court is directed to seal the exhibit.

DATED this LE any of June, 2020.

  

s y, District Judge
United States District Court

 

' CFAC does not indicate whether the motion is opposed. See L.R. 7.1(c)(1).
